Case: 21-10280     Document: 00516143858          Page: 1    Date Filed: 12/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 21-10280                      December 23, 2021
                                                                        Lyle W. Cayce
                                                                             Clerk
   Theodore William Taylor,

                                                            Plaintiff—Appellant,

                                       versus

   The Kendall Law Group, P.L.L.C.; Joseph Kendall,
   Attorney at Law, in his Individual and his Professional capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:21-CV-65


   Before Jones, Duncan and Engelhardt, Circuit Judges.
   Per Curiam:*
          Theodore William Taylor, federal prisoner # 26966-078, moves for
   leave to proceed in forma pauperis (IFP) on appeal from the dismissal
   without prejudice of his pro se civil complaint for lack of subject matter
   jurisdiction. By moving to proceed IFP, Taylor challenges the district court’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10280      Document: 00516143858           Page: 2    Date Filed: 12/23/2021




                                     No. 21-10280


   certification that his appeal is not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997). Our inquiry “is limited to whether the
   appeal involves legal points arguable on their merits (and therefore not
   frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citations omitted).
          By failing to address the district court’s reasons for dismissing his
   complaint for lack of subject matter jurisdiction or providing any other reason
   why the district court’s certification is erroneous, Taylor has abandoned any
   challenge he might have raised regarding the district court’s decision. See
   Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993); Brinkmann v. Dallas
   County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because
   Taylor has failed to identify any issue of arguable merit, his motion to proceed
   IFP is DENIED, and his appeal is DISMISSED AS FRIVOLOUS. See
   Baugh, 117 F.3d at 202 n.24; Howard, 707 F.2d at 220; see also 5TH CIR.
   R. 42.2.
          Our dismissal of Taylor’s appeal as frivolous counts as a strike for
   purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
   387-88 (5th Cir. 1996), abrogated in part on other grounds by Coleman v.
   Tollefson, 575 U.S. 532, 535-39 (2015). Taylor is WARNED that if he
   accumulates three strikes, he will not be able to proceed IFP in any civil action
   or appeal while he is incarcerated or detained in any facility unless he is under
   imminent danger of serious physical injury. See § 1915(g).




                                          2